Case 9:20-cv-00076-DWM Document 29 Filed 06/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

Sx“nq?els 1 Suweém / Ksuktitmumat CV 20-76-M—DWM

‘A: katmukwa ‘its, Incorporated, d/b/a
Energy Keepers, Incorporated,

Plaintiff, ORDER

V.

HYPERBLOCK LLC, et al.,

Defendants.

 

 

Defendants Project Spokane LLC and Sean Walsh having moved unopposed
to allow Walsh to appear remotely at the June 25, 2020 hearing,

IT IS ORDERED that the motion (Doc. 25) is GRANTED. Defendants shall
coordinate with the District of Montana’s I.T. Supervisor in advance of the hearing

to arrange Walsh’s appearance.

re
DATED this lb day of June,

 
  
 

 

. Molloy, District Judge
United States District Court

   
